 410DECISIONSOF NATIONAL LABOR RELATIONS BOARDWolverine World Wide,Inc. and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO,Petitioner.Case 7-RC-10485April 18, 1972DECISION ON REVIEW ANDCERTIFICATION OF BARGAININGREPRESENTATIVEBY MEMBERSFANNING,JENKINS,AND KENNEDYOn May 13, 1971, the Regional Director for Region7 issued a Decision and Direction of Election in theabove matter. On June 10, 1971, an election by secretballot was conducted in the production and mainte-nance unitfound appropriate for collective-bargain-ing purposes. The tally of ballots indicated that of the332 ballots cast, 163 were for the 158 against the Peti-tioner, and 11 ballots were challenged. The challengedballots were sufficient in number to affect the resultsof the election. Objections to conduct affecting theresultsof the election were filed by the Petitioner onJune 21, 1971.In accordance with the National Labor RelationsBoard Rules and Regulations, as amended, the ActingRegional Director issued a Supplemental Decision onObjections and Challenges, in which he rejected thePetitioner's objections as they were untimely filedand found that the resolution of 10 of the 11 chal-lenges' required a hearing. Pursuant to notice, a hear-ing on said challenges was held on various dates inJuly 1971 before Hearing Officer Charles F. Morris.On August 30, 1971, the Hearing Officer issued hisreport recommending that challenges to eight ballotsbe sustained and that the remaining two challenges beoverruled. On September 10, 1971, the Employer filedtimely excpetions with respect to seven of the eightchallenges which were sustained and on October 4,the Petitioner filed an opposition thereto. On October15, 1971, the Acting Regional Director issued a Sup-plemental Decision on Challenged Ballots and Certi-fication of Representative, in which he ruled on themerits of seven of the challenges,sustaining six inaccord with the Hearing Officer and overruling one,contrary to the Hearing Officer and in accord with theEmployer's position. With respect to the eighth chal-lenge, involving Conrad, the Hearing Officer's rec-ommendation that it be sustained was adoptedproformaas the Employer had filed no exception thereto.As 7 of the 11 challenges had been sustained, theActing Regional Director concluded that the 4 re-'The one challengeexcluded fromthe hearing involved an alleged discn-minatee which was being litigated in pending unfairlabor practice Case7-CA-8068.maining challenged ballots could not affect the ulti-mate results of the election, even if all were castagainst the Petitioner? Accordingly, the Petitionerwas certified as exclusive bargaining representative ofemployees in the unit.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations, the Employer filed a timely Request for Re-view of the Acting Regional Director's SupplementalDecision, contending that the sustaining of six chal-lenges (two all around men, Wirth and McIntyre, andfour floor girls, Garbow, Peterson, Mason, and Smith)was erroneous. Subsequently, the Petitioner filed anopposition thereto.The Board by telegraphic order dated December 6,1971, granted the Employer's Request for Review.The Petitioner thereafter filed a Brief Upon Review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Having duly considered the entire record in thisproceeding, including the transcript, the Request forReview, and briefs, the Board adopts the RegionalDirector's Supplemental Decision with the followingadditions.We are persuaded that the record establishes, as theActing Regional Director found, that the two "allaround" men and the four "floor girls" in dispute aresupervisors within the meaning of the Act.'Thus, it appears that all six of the above-mentionedindividuals are held out as supervisors to employeesby the respective department foremen and the em-ployees are instructed to do as they are told by theseindividuals. They also substitute for their respectiveforemen and others. They assign work and transferemployees from one job to another, from machine tomachine based on production needs and their knowl-edge of the employees' capability to perform thework .4 They tell employees when to shut down their2A revised tally would show 163 votes for, and 158 against, the Petitionerand 4 challenged ballots,of which I remains unresolved and 3 remain uno-pened3 In support of its position that these individuals have not been given anysupervisoryauthorityby management,the Employer notes that an all aroundman and a floor girl voted in this election without challenge and none of theall around men at its Rockford,Michigan,plant A, were challenged at theelection inCase 7-RC-10252.However,this comparison is not meaningfulas it is well settled thatsupervisorystatus is not based on a title or lack thereofbut rather depends upon whether a given individual in fact possesses supervi-sory duties. Thispoint is here illustrated in the apparent application of theplant manager's policy of urging his subordinates to delegate authority. Thus,the all around man who voted without challenge testified to his almostcomplete lack of authority in comparison to theauthorityposssessed by oneof the all around men in dispute.4We find no merit in the Employer's contention that these individuals donot have power to transfer employees from onejob to another and that inany event such transfers are not madeoverthe employees'objection. Anumber of employees testified as to the nature and frequency of assignmentsand reassignments between jobs and machines and occasionally to otherdepartments at the direction of these individuals in dispute.There is also196 NLRB No. 35 WOLVERINE WORLD WIDE, INC.411machines and if there is no work for them to do, theyexcuse the employees to leave early; if on the otherhand, the production requirements have not beenmet, they instruct employees to continue working be-yond the normal workday. They give employees per-mission to leave work early;I do not work against anyproduction standard;6 and perform little, if any, pro-duction work. They take defective work back to theoperator responsible and with respect to the allaround men, they have taken part in formal repri-mands of employees due to defective work which intestimony that when an objection was raised,the foremanwould direct theemployee to do as the all around man or floor girl had told him,and af-terwards he could talk with him about the assignment.5We find no merit in the Employer's contention that theseindividuals donot have authority to grant employees permission to leave early.The employ-ee handbook states that time off "must be arranged in advance with theemployee'simmediatesupervisor." (Emphasis supplied.)The recordreflectsnumerous instances of employees requestingand obtainingpermission fromthe individuals in dispute to take timeoff.Therecord fails to disclose thatany employeewas ever disciplined for not obtaining such permission fromhitherauthority.The Employerargues that there are otherunit employees who do notwork against a production standard.The recorddiscloses that hourly ratedemployees are described as "standard"or "non-standard" employees butdoes not distinguish or explain the types of employees in eithercategory.However,all of the production department employees who testified statedthat theyhad to meet production standards whereasthe disputedindividualsdid not.one case resultedin a 3-day suspension of the employ-ee.The floor girls also do considerable training of newemployees and teaching of new work to old employ-ees. They have also been recipients of Christmas giftspurchased with money collected by employeesin theirrespective departments for presentation to their su-pervisors.Accordingly, as the tally of ballots shows that thePetitioner has received a majority of the valid ballotscase,we shall certify it as the exclusive bargainingrepresentative for the employees in the appropriateunit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Amalgamated Meat Cuttersand Butcher Workmen of North America, AFL-CIO,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labor or-ganization is the exclusive representative of all theemployees in the unit found appropriate herein for thepurposes of collective bargaining in respect to rates ofpay, wages, hours of employment, or other conditionsof employment.